F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JAN 24 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    ROGER WOODS,

                Plaintiff-Appellant,

    v.                                                   No. 01-8009
                                                    (D.C. No. 98-CV-42-B)
    ARCO LONG TERM DISABILITY                             (D. Wyo.)
    PLAN; ATLANTIC RICHFIELD
    COMPANY, a Delaware corporation,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before EBEL , KELLY , and BRISCOE , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Injured in a workplace accident, plaintiff Roger Woods sought and obtained

permanent disability benefits under a benefit plan governed by the Employee

Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001-1461. As a

result of a routine review of his file, the plan administrator terminated his

benefits, finding that his injury did not prevent him from securing what the terms

of the plan define as “gainful employment.”

      After an unsuccessful administrative appeal, Woods filed suit in federal

district court, alleging that the termination of his benefits violated ERISA. The

district court granted summary judgment against him. He appeals.

      The parties are familiar with the additional facts comprising and framing

this dispute, so we need not repeat them here. Having carefully reviewed the

parties’ briefs, the record on appeal, as well as the law governing this ERISA

claim, we AFFIRM the judgment of the district court for substantially the same

reasons set forth in the magistrate judge’s order dated November 30, 2000.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                          -2-